Appeal from a judgment in favor of claimant, entered February 7, 1984, upon a decision of the Court of Claims (McCabe, Jr., J.).
At issue is whether, as the State suggests, a damage award of $15,000 for false arrest made by the Court of Claims in its original decision and again upon remittal from the Court of Appeals (59 NY2d 213) is excessive. Although there is no direct evidence that claimant’s inability to obtain employment as a security guard in the Albany area followed publication of his unlawful arrest for rape, that is at least reasonably inferable. Given the uncontradicted testimony that claimant was unemployed following his arrest for approximately 110 weeks, that his most recent previous earnings were at the rate of $135 per week, that he suffered humiliation as a result of this incident and that he underwent several hours of prearraignment incarceration (Hallenbeck v City of Albany, 99 AD2d 639; Woodard v City of Albany, 81 AD2d 947), we are unable to say that the award is disproportionate to the point of shocking the conscience of the court (Grimaldi v Finch, 99 AD2d 920).
Judgment affirmed, without costs. Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.